Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-20-00348-CV

                           IN RE STONEBROOK MANOR SNF, LLC
                   d/b/a Advanced Rehabilitation and Healthcare of Live Oak, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 30, 2020

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 7, 2020, relator filed a petition for writ of mandamus. The real party in interest

filed a response to which relator replied. After considering the petition, response, reply, and the

record, this court concludes relator is not entitled to the relief sought. Accordingly, the petition for

writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2019-CI-11058, styled Olena O. Kelley, Individually and As Sole Heir to
The Estate of Vira M. Zaytseva, Deceased v. Stonebrook Manor SNF, LLC d/b/a Advanced Rehabilitation and
Healthcare of Live Oak, LLC, pending in the 73rd Judicial District Court, Bexar County, Texas. The Honorable Laura
Salinas signed the order at issue in this original proceeding.